t c summary opinion united_states tax_court robin e schmidt a k a robin e tripaldi petitioner v commissioner of internal revenue respondent docket no 7994-o00s filed date robin eb schmidt pro_se gary m slavett for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue - - in a notice_of_deficiency respondent determined that petitioner is liable for a deficiency in federal_income_tax for of dollar_figure after concessions made by petitioner ’ the sole issue for decision is whether petitioner is entitled to a casualty_loss for earthquake damage to her residence some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in encino california background in petitioner owned and resided in a condominium located pincite1 burbank boulevard woodland hills california the condominium with her two minor children and her companion richard tripaldi mr tripaldi petitioner and mr tripaldi were married in the condominium was a trilevel unit with three bedrooms three bathrooms and an attached garage on date an earthguake occurred in northridge california northridge earthquake immediately after the northridge earthquake petitioner her children and mr tripaldi moved out of the condominium and stayed at a hotel in t petitioner concedes respondent’s disallowance of a charitable_contribution_deduction of dollar_figure and miscellaneous_itemized_deductions of dollar_figure claimed on her schedule a itemized_deductions for ventura county after a few days at the hotel they moved back to the condominium when petitioner returned to the condominium she found the place in disarray visible cracks in the walls allowed sunlight to shine into the interior of the condominium and the front door could not be closed in date petitioner her children and mr tripaldi moved into a single-family home in woodland hills the home about mile away after date petitioner did not make any payments on the mortgage obligation underlying the condominium petitioner received a letter from cenfen bank cenfen dated date informing her that her account is seriously delinguent and subject_to immediate foreclosure ina letter dated date petitioner filed a hardship request to postpone the foreclosure proceeding on her condominium on date a notice of default and election to sell under deed_of_trust was filed against the condominium and foreclosure was completed on date after petitioner her children and mr tripaldi moved to their new home petitioner attempted to rent the condominium but was not able to find a tenant until november of before the northridge earthquake on date petitioner quitclaimed 50-percent ownership of the condominium to mr tripaldi on date mr tripaldi quitclaimed his ownership_interest in the condominium back to petitioner according to testimony at trial petitioner and mr tripaldi - entered into an arrangement where mr tripaldi lent approximately dollar_figure to petitioner for the purchase of the home the loan obligation was to be secured_by petitioner’s condominium no loan documents were created to memorialize the loan in other words the parties’ intent was to enter into a secured loan transaction by use of the 50-percent interest gquitclaimed to mr tripaldi as exhibited by the guitclaim deed dated date mr tripaldi testified that he relinguished his security_interest in the condominium when petitioner purportedly satisfied her loan obligation petitioner filed and was granted an automatic_extension of time to file her federal_income_tax return petitioner timely filed her federal_income_tax return in which she reported a casualty_loss of dollar_figure attributable to damage to the condominium from the northridge earthquake petitioner attached to her return a four-page single-spaced itemized list of necessary repairs to the condominium repair list petitioner based the repair list categorized by the estimated cost for damage which occurred in each room from an itemized list of repairs prepared by state farm insurance co state farm dated date petitioner did not make the repairs or incur any repair expenses for items listed on the repair list during or any other year on her federal_income_tax return petitioner claimed a - - casualty_loss deduction of dollar_figure for damage to her personal_property and fixtures to the condominium included in the claimed casualty_loss were the following homeowners_association fees homeowners_association emergency assessment a fund warner village iii dollar_figure homeowners_association insurance deductible b fund warner village iii dollar_figure homeowners_association insurance exclusion c fund warner village iii dollar_figure respondent allowed petitioner’s casualty_loss deduction for and the above casualty_loss is not in dispute in this case in the notice_of_deficiency respondent disallowed petitioner’s casualty_loss deduction for because petitioner failed to substantiate the amount of the purported casualty_loss in the alternative respondent contends that if the court were to decide that petitioner’s loss was substantiated then the loss was claimed in the incorrect year and also that petitioner owned percent of the woodland hills condominium entitling her to only percent of the claimed loss discussion sec_165 generally allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise individuals may deduct losses to property caused by casualties such as earthquakes sec_165 the loss must exceed dollar_figure and percent of the - - individual’s adjusted_gross_income sec_165 and a the regulations provide two methods of valuing a casualty_loss namely the decrease in fair_market_value or the cost of repairs sec_1_165-7 income_tax regs to be eligible for a casualty_loss deduction based on the decrease in the fair_market_value a taxpayer must prove a the fair_market_value of the property immediately before and immediately after the casualty b the amount of insurance reimbursement and c the adjusted_basis in the property 305_us_468 70_tc_391 56_tc_976 sec_1 a income_tax regs ’ sec_1_165-7 income_tax regs provides method of valuation in determining the amount of loss deductible under this section the fair_market_value of the property immediately before and immediately after the casualty shall generally be ascertained by competent appraisal this appraisal must recognize the effects of any general market decline affecting undamaged as well as damaged property which may occur simultaneously with the casualty in order that any deduction under this section shall be limited to the actual loss resulting from damage to the property the cost of repairs to the property damaged is acceptable as evidence of the loss of value if the taxpayer shows that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs do not care continued - the cost of repairs may be considered if the taxpayer shows that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for the repairs is not excessive c the repairs are made only to the damaged portion of the property and d the repairs do not cause the value of the property to exceed the value of the property immediately before the casualty lamphere v commissioner supra pincite 57_tc_714 sec_1_165-7 income_tax regs we note that in the instant case the claimed casualty_loss is based upon the itemized repair list attached to petitioner’s return the parties stipulated that this repair list is identical to the state farm estimated repair list dated date the parties further stipulated that none of the repairs were actually made nor did petitioner expend any money for the repairs simply put petitioner made no repairs to her condominium unit according to farber v commissioner supra pincite in order for a taxpayer to use the cost of repair method of valuation the taxpayer must first show that actual repairs and expenditures not just estimates were made we stated in farber that in cases where this court has permitted the ‘cost of continued for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty --- - repairs’ method to be used to ascertain the amount of the loss the repairs and expenditures were actually made the use of estimates has not been regarded as persuasive id pincite cf 36_tc_905 affd 321_f2d_12 9th cir 13_tc_373 like the taxpayer in farber petitioner did not provide the actual costs she incurred in repairing the condominium during because no repairs were made rather the only evidence submitted is the estimated cost of repair list compiled by state farm accordingly we find that petitioner failed to substantiate the claimed casualty_loss deduction by the cost of repair method of valuation petitioner may use the decrease in fair market valuation method to calculate the casualty_loss however we have only sparse testimony from petitioner and mr tripaldi as to the value of the condominium before or immediately after the northridge earthquake petitioner did not provide expert testimony appraisal reports or other documents to corroborate her basis for the fair_market_value see sec_1_165-7 income_tax regs it is well settled that we are not required to accept a taxpayer’s self-serving testimony in the absence of corroborating evidence 99_tc_202 finally we note that petitioner does not argue that her out-of-pocket costs for actual repairs due to damage from the northridge earthquake were deducted as a casualty_loss on her return which respondent does not dispute at the core of petitioner’s case is her desire to recover some of the lost insurance reward which she was denied because the condominium was foreclosed on the basis of the above we find that petitioner failed to substantiate the amount of the casualty_loss and therefore is unnecessary for us to address respondent’s alternative arguments accordingly petitioner is not entitled to the casualty_loss deduction during the year in issue respondent sustained on this issue we have considered all arguments by the parties and to extent not discussed above conclude that they are irrelevant without merit reviewed and adopted as the report of the small_tax_case division it 1s the or decision will be entered for respondent
